 Case 3:18-cv-01322-KAD Document 308-36 Filed 09/29/20 Page 1 of 17




Plaintiff Exhibit LL
      Case 3:18-cv-01322-KAD Document 308-36 Filed 09/29/20 Page 2 of 17
                                                                       1




 1   UNITED STATES DISTRICT COURT
     FOR THE DISTRICT OF CONNECTICUT
 2   --------------------------------x                  CONFIDENTIAL
     JANE DOE,
 3                 Plaintiff,

 4   vs.                    Case No. 3:18-cv-01322-KAD
                            Date: April 15, 2019
 5   TOWN OF GREENWICH, ET AL,

 6                 Defendants.
     --------------------------------x
 7   IN THE SUPERIOR COURT
     JUDICIAL DISTRICT OF FAIRFIELD
 8   AT BRIDGEPORT
     --------------------------------x
 9   JANE DOE, JOHN DOE AND MARY DOE,

10                    Plaintiffs,

11   vs.                         Case No. FBT-CV-XX-XXXXXXX-S

12   BRUNSWICK SCHOOL, INC.,

13                    Defendant.

14   --------------------------------x

15                DEPOSITION OF

16         The deposition of                            was taken on

17   April 15, 2019, beginning at 10:20 a.m., at 7 Benedict

18   Place, Greenwich, Connecticut, before Susan Wandzilak,

19   Registered Professional Reporter and Notary Public in

20   the State of Connecticut.

21
                      Susan Wandzilak License No. 377
22                  DEL VECCHIO REPORTING SERVICES, LLC
                     PROFESSIONAL SHORTHAND REPORTERS
23                           117 RANDI DRIVE
                         MADISON, CONNECTICUT 06443
24                             800-839-6867

25   NEW HAVEN                      STAMFORD            HARTFORD
     Case 3:18-cv-01322-KAD Document 308-36 Filed 09/29/20 Page 3 of 17
                                                                      5




 1                                               ,

 2      having been first duly sworn, testified as

 3      follows:

 4            THE VIDEOGRAPHER:        We are now on the record

 5      at 10:20 a.m.       This is the deposition of

 6                               recorded on April 15, 2019, in

 7      Greenwich, Connecticut.

 8            This deposition is being taken in the case of

 9      Jane Doe versus Town of Greenwich.             And it was

10      noticed by the Plaintiff.

11            My name is Greg Jacques (ph), videotape

12      operator of Geomatrix Productions, 270 Amity

13      Road, Bridgeport, Connecticut.

14            Please state the stipulations.

15            MS. BRAXTON:      All objections except to form

16      are reserved to trial, correct?

17            MS. WADLER:      Yes, that's how we've been --

18            MR. SCONZO:      I agree.

19            MS. BRAXTON:      Does anybody want to designate

20      this deposition transcript?

21            MR. SCONZO:      As confidential, you mean?

22            MS. BRAXTON:      Yes.

23            MR. SCONZO:      I thought you were doing that

24      with all of them.        I would say yes.

25            MS. BRAXTON:      We haven't made a decision
      Case 3:18-cv-01322-KAD Document 308-36 Filed 09/29/20 Page 4 of 17
                                                                       41




 1       A.     Actually, Mrs.               did most of the

 2   talking.

 3       Q.     And what did she say?

 4       A.     She told me that her son got into a lot of

 5   trouble and how she made -- she felt very strongly

 6   about him being made accountable for his actions and

 7   that this boy needs to be made accountable for his

 8   actions and to be expelled from school.

 9       Q.     Okay.     And did you ask her to instead drop

10   the case against him?

11       A.     I said:     Could you please try and find some

12   forgiveness in your heart and make this go away.

13       Q.     Okay.     And you didn't think that that was

14   inappropriate?

15       A.     Absolutely not, no.

16       Q.     And did Attorney Jones ask you to go see

17   Mrs. Scanlan and ask her to make it go away?

18       A.     No.

19       Q.     Did                   ask you to do that?

20       A.     No.

21       Q.     Did Eugene Riccio ask you to do that?

22       A.     No.

23       Q.     Did Tom Philip ask you to do that?

24       A.     No.

25       Q.     Did anyone ask to you do that?
      Case 3:18-cv-01322-KAD Document 308-36 Filed 09/29/20 Page 5 of 17
                                                                       59




 1         Q.   Did anyone ever tell you in substance what

 2                      might say in his statement to the

 3   police?

 4         A.   No.

 5         Q.   Did Attorney Jones say anything to you about

 6   what he expected            to say to the police?

 7         A.   No.

 8         Q.   Did you go with            to the police

 9   department?

10         A.   Yes.

11         Q.   Okay.    And what did           do to prepare to

12   give her statement?

13         A.   Nothing that I recall.

14         Q.   Did you talk to her about what she was going

15   to say in her statement?

16         A.   No.

17         Q.   Did you read her statement after she wrote

18   it?

19         A.   No.

20         Q.   Did she speak to Detective Rondini when she

21   gave her statement?

22         A.   Briefly.

23         Q.   Okay.     Did Detective Rondini ask her any

24   questions?

25              MR. SCONZO:     Objection.
      Case 3:18-cv-01322-KAD Document 308-36 Filed 09/29/20 Page 6 of 17
                                                                       60




 1               THE WITNESS:      Not that I recall.

 2   BY MS. BRAXTON:

 3       Q.   Did          simply sit down and write down what

 4   she had to say on a piece of paper and nothing else

 5   happened?

 6       A.      Yes.

 7       Q.      Okay.   And did          have notes with her when

 8   she went to the police station?

 9       A.      No.

10       Q.      Did she have anything on her phone that she

11   looked at while she was writing her statement in the

12   police station?

13       A.      No.

14       Q.      Did she look at anything at all while she was

15   writing her statement in the police station?

16       A.      No.

17       Q.      And how long did it take her to write her

18   statement?

19       A.      Not long, 20 minutes, not even.

20       Q.      Okay.   So she went in.

21       A.      So from beginning to end, we were probably

22   there 20 minutes.

23       Q.      Okay.   Did Detective Rondini greet you there?

24               MR. SCONZO:    Objection.

25   BY MS. BRAXTON:
      Case 3:18-cv-01322-KAD Document 308-36 Filed 09/29/20 Page 7 of 17
                                                                       61




 1       Q.     At the police station?

 2       A.     We were greeted at reception.

 3       Q.     Okay.     And tell me what happened at the

 4   police station.      What happened after you were greeted?

 5       A.     Someone guided us to Detective Rondini's

 6   office.

 7       Q.     Okay.     And was Detective Rondini there?

 8       A.     Yes.    I'm not sure.     I don't know who guided

 9   us, but she was there, yes.

10       Q.     And what did she say?

11       A.     I don't remember.       Just formalities:       Hi, how

12   are you?

13       Q.     Did she talk to            about the content of

14   her -- did Detective Rondini talk to                  about the

15   content of her statement?

16       A.     No.

17       Q.     So tell me everything about the interaction

18   between            and Detective Rondini, what each of them

19   said during that 20 minutes?

20       A.     I don't remember.

21       Q.     Okay.     What do you remember of that

22   interaction?

23       A.     I remember sitting there and                writing a

24   statement.

25       Q.     Okay.     So was it -- was there silence during
      Case 3:18-cv-01322-KAD Document 308-36 Filed 09/29/20 Page 8 of 17
                                                                       62




 1   most of that 20 minutes?

 2         A.   Pretty much, yes.

 3         Q.   Okay.

 4         A.   I mean, I remember saying to Detective

 5   Rondini, I hope your eyesight is good because                   's

 6   writing was tiny.

 7         Q.   Okay.   And did Detective Rondini read the

 8   statement before            left?

 9         A.   She looked at it, yes.        I believe she read

10   it.

11         Q.   And did she ask            any questions about it?

12         A.   No.

13         Q.   Did she ask           whether this was the truth?

14              MR. MITCHELL:     Objection.      Asked and answered

15         already.

16              THE WITNESS:     She didn't ask her that.

17   BY MS. BRAXTON:

18         Q.   Do you know who the                 family is?

19         A.   No.

20         Q.   Have you ever met a boy named                who

21   attended Brunswick?

22         A.   No.

23         Q.   Do you know who was paying for -- strike

24   that.

25              Do you know who paid for
      Case 3:18-cv-01322-KAD Document 308-36 Filed 09/29/20 Page 9 of 17
                                                                       96




 1   BY MS. BRAXTON:

 2       Q.    So after you spoke to Detective Rondini and

 3   Detective Reeves on November 4th, you spoke to Molly

 4   King and Tom Sullivan?

 5       A.    I spoke to Molly King and Tom Sullivan before

 6   I spoke to the detectives.

 7       Q.    Okay.    And what was that conversation?

 8       A.    What was what conversation?

 9       Q.    Between you and Molly King and Tom Sullivan

10   before you talked to the detectives.

11       A.    It was about           , me picking             up from

12   school -- completely distraught, confused, helpless

13   because she had been berated by three faculty.

14       Q.    Okay.    And what did they say to you?

15       A.    They were very upset that                had made the

16   statement.

17       Q.    So they said to you that the basis for their

18   berating her, your word, was that she had made a

19   statement to the police?

20       A.    No, what I'm saying is in that telephone

21   conversation they were upset that she had made a

22   statement to the police.

23       Q.    I think that's what I asked you.

24             MS. BRAXTON:      Can you read back my question,

25       the one before the last one.
      Case 3:18-cv-01322-KAD Document 308-36 Filed 09/29/20 Page 10 of 17
                                                                        97




 1              (Whereupon, the last three sets of Q&A were

 2        read back.)

 3              MS. BRAXTON:      So how is that a no?        Did they

 4        say --

 5              MR. NOLIN:     Her answer is her answer.          Why

 6        are you arguing?

 7   BY MS. BRAXTON:

 8        Q.    -- did they say specifically to you that they

 9   were disciplining             because she had made a

10   statement to the police?

11              MS. WADLER:      I object to the form.

12              THE WITNESS:      No.

13   BY MS. BRAXTON:

14        Q.    Did they say to you that they had berated her

15   or they had talked to her about the fact that she gave

16   a statement to the police?

17        A.    No, I'm saying they were upset on the phone

18   with me because             had given a statement to the

19   police.

20        Q.    Well, then --

21        A.    They were upset with me.

22        Q.    Did they know before your telephone

23   conversation with you that                had made a statement

24   to the police?

25              MR. MITCHELL:      Objection to the form.
      Case 3:18-cv-01322-KAD Document 308-36 Filed 09/29/20 Page 11 of 17
                                                                        98




 1              THE WITNESS:      Yes.

 2   BY MS. BRAXTON:

 3        Q.    Okay, so they -- I'm confused.           You testified

 4   that they berated her for having given a statement to

 5   the police and now you are saying that no, that's not

 6   what they said they did.

 7              MR. NOLIN:     I object to the form.

 8              THE WITNESS:      I'm telling you my daughter

 9        told me they berated her.          Berate is my word.

10        They told her off for giving that statement to

11        the police.      She told me that.

12   BY MS. BRAXTON:

13        Q.    And what was your conversation -- what I'm

14   trying to get that you don't seem to be able to give

15   me with any clarity is exactly what your conversation

16   was with Tom Sullivan and Molly King.

17              MR. SCONZO:      Objection.

18              MR. NOLIN:     I'm going to object to the

19        counsel constantly arguing with the witness.

20              MS. BRAXTON:      They --

21              MR. NOLIN:     Let me finish.       If you don't like

22        her answers, ask another question.             But your

23        argumentative approach is not at all helpful to

24        getting the information out from the witness.

25   BY MS. BRAXTON:
      Case 3:18-cv-01322-KAD Document 308-36 Filed 09/29/20 Page 12 of 17
                                                                        99




 1          Q.    Do you need the question again?

 2          A.    No, I answered it.

 3          Q.    What exactly did Tom Sullivan and Molly King

 4   say to you on the telephone that day?

 5          A.    I don't remember everything, but I do

 6   remember Molly King telling me to buy a book and read

 7   it.     It's about abuse victims and how they don't come

 8   forward straight away.

 9          Q.    And why did she suggest that you read that

10   book?

11          A.    I have no idea.

12          Q.    Is that the only thing you remember from that

13   conversation?

14          A.    That certainly sticks in my head, yes.

15          Q.    So your statement that they berated her for

16   having made a statement to the police is based only on

17   what           said to you, correct?

18                MR. NOLIN:     I object to the form.

19                THE WITNESS:     Yes, and the state that she was

20          in.

21   BY MS. BRAXTON:

22          Q.    The state that she was in doesn't tell you

23   what was said in that meeting, correct?

24                MR. NOLIN:     I object to the form.

25                THE WITNESS:     It tells me she was berated and
      Case 3:18-cv-01322-KAD Document 308-36 Filed 09/29/20 Page 13 of 17
                                                                        100




 1        what she was telling me was true.

 2   BY MS. BRAXTON:

 3        Q.     It's possible, is it not, that she was being

 4   called to account for violating the honor code?

 5               MR. NOLIN:     I object to the form.

 6               THE WITNESS:     It's possible, but that did not

 7        happen.

 8   BY MS. BRAXTON:

 9        Q.     How do you know that?

10        A.     She told me she was upset.

11        Q.     So it didn't happen because that's what

12   said?     Is that your answer?

13               MR. NOLIN:     I object to the form.

14               THE WITNESS:     I know my daughter.

15   BY MS. BRAXTON:

16        Q.     Okay, so I'm just making it clear.           Your

17   statements of fact in this deposition are based on

18   your believing 100 percent what                            said.

19   Correct?

20               MR. NOLIN:     I object to the form.

21               THE WITNESS:     It is.

22   BY MS. BRAXTON:

23        Q.     And so it would be your testimony that if Tom

24   Sullivan and Molly King testified differently about

25   what occurred in that meeting with                 , they would
      Case 3:18-cv-01322-KAD Document 308-36 Filed 09/29/20 Page 14 of 17
                                                                        101




 1   be lying?

 2               MR. SCONZO:     Objection.

 3               MR. NOLIN:     I object to the form.

 4   BY MS. BRAXTON:

 5        Q.     You can answer.

 6        A.     I'm not answering that one, no.

 7        Q.     You actually have to answer it.

 8               MR. NOLIN:     I don't think she does.         I don't

 9        think a witness is required to comment on

10        hypothetical future testimony of another witness

11        who is not in front of her who is testimony she

12        has not heard.

13               MS. BRAXTON:     It's not privileged.

14               MR. NOLIN:     I don't believe it's a proper

15        question.     I don't believe it's capable of being

16        answered.

17   BY MS. BRAXTON:

18        Q.   So then after this conversation with Molly

19   King and Tom Sullivan, you said that you talked to the

20   detectives, correct?

21        A.     I did, yes.

22        Q.     So you wanted them to know that GA was

23   disciplining             for what you understood to be for

24   having given a police statement.           Is that right?

25        A.     No, it's not.     I felt bullied and I called
      Case 3:18-cv-01322-KAD Document 308-36 Filed 09/29/20 Page 15 of 17
                                                                        102




 1   them and I said:      Can we withdraw the statement?            I

 2   need to keep my girl in school.

 3        Q.     Why didn't you testify to that before?

 4               MR. NOLIN:     I object to the form.

 5               THE WITNESS:     You didn't ask me.

 6   BY MS. BRAXTON:

 7        Q.     I think Attorney Sconzo asked you what was

 8   going on.

 9               MR. NOLIN:     I object to the form.

10   BY MS. BRAXTON:

11        Q.   And then you met with Molly King and Tom

12   Sullivan on Monday the 6th or 7th?

13        A.     Yes.

14        Q.     And did you ask them why they berated your

15   daughter for having made a statement to the police?

16        A.     That meeting, all they spoke about was --

17   pretty much all they spoke about was the honor code

18   warning and a conversation that                 had supposedly

19   spoken about the sensitive situation on the bus.

20        Q.     Okay.   And did you have any reason to think

21   that that situation did not occur?

22        A.     Yes.

23        Q.     Why?

24        A.     I asked them.     I said, Why wasn't I total

25   about this weeks ago when it happened?
      Case 3:18-cv-01322-KAD Document 308-36 Filed 09/29/20 Page 16 of 17
                                                                        103




 1        Q.    What made you think it was weeks ago?

 2        A.    Well, it certainly wasn't -- you know, from

 3   my understanding, it was.

 4        Q.    But you have no idea when it actually was,

 5   correct?

 6        A.    No, I have no idea.

 7        Q.    And you didn't bring it up to them that you

 8   thought that they were disciplining her for giving a

 9   police statement?

10        A.    I think that was said in the room, yes.

11        Q.    And what did they say to that?

12        A.    Not much.

13        Q.    What did they say?

14        A.    Nothing.     I don't remember.

15        Q.    They were silent when you accused them of

16   doing that?

17        A.    Bob accused them, yes.

18        Q.    Okay.    And so they were silent.

19        A.    Yes.

20        Q.    And the warning that               got does not

21   mention anywhere giving a police statement, correct?

22        A.    No.

23        Q.    And the phone call you had with Tom Sullivan

24   and Molly King on the 4th of November, were they both

25   on the phone at the same time with you?
      Case 3:18-cv-01322-KAD Document 308-36 Filed 09/29/20 Page 17 of 17
                                                                        104




 1        A.    Yes.

 2        Q.    So was it on speaker phone?

 3        A.    I don't know how they do it.          It was a

 4   conference call, the three of us.

 5        Q.    Okay.    So who did you ask about whether you

 6   could withdraw your daughter's statement?

 7        A.    Detective Rondini.

 8        Q.    And what did she say?

 9        A.    She spoke with Detective Reeves.

10        Q.    And how did they respond to your request to

11   withdraw her statement?

12        A.    Detective Reeves came on the phone and said

13   don't let Mrs. King bully you.

14        Q.    And that was it?

15        A.    Pretty much, yes.

16        Q.    Okay.    Did he say you cannot withdraw the

17   statement?

18              MR. MITCHELL:      Objection to form.

19              THE WITNESS:      No, he did not say that.         He

20        did not say that.

21   BY MS. BRAXTON:

22        Q.    Okay, so then you decided not to withdraw her

23   statement after speaking to them?

24        A.    Yes.

25        Q.    Okay.    What do you know about your husband's
